Order unanimously affirmed without costs. Memorandum: There is no merit to the contention that Supreme Court improperly denied the motion of the New York State Division of Housing and Community Renewal (DHCR) to vacate the court’s default order dated February 4, 1992. DHCR failed to demonstrate a valid excuse for the default and failed to move expeditiously to vacate it (see, Ocasio v City of New York, 186 AD2d 520). (Appeal from Order of Supreme Court, Kings County, Held, J.—Vacate Default Judgment.) Present—Green, J. P., Balio, Fallon, Callahan and Davis, JJ.